IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS

                                         No. PD-0470-07


                            ARTHUR LEE WILLIAMS, Appellant

                                                  v.

                                    THE STATE OF TEXAS


                  On Discretionary Review of Case 09-06-000103-CR of the
                                 Ninth Court of Appeals,
                                   Montgomery County


       WOMACK , J., filed a concurring opinion.


       I agree with the Court’s statement, ante, at 11, that “‘destroy’ is distinct from … ‘alter.’” I

write only to say that, while “destroy” and “alter” are different, they may not be mutually

exclusive. When something is destroyed, it may be said to have been altered.


Filed November 26, 2008.
Publish.